     Case 3:20-cv-00693-RCJ-WGC Document 3 Filed 12/14/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED                                 Case No. 3:20-cv-00693-RCJ-WGC
      (#1212277), aka Ralph Whitted,
4                                                                         ORDER
                                             Plaintiff
5
             v.
6
      PERRY RUSSEL,
7
                                          Defendant
8
9
     I.     DISCUSSION
10
            On December 11, 2020, Plaintiff, an inmate in the custody of the Nevada
11
     Department of Corrections (“NDOC”), submitted an application to proceed in forma
12
     pauperis, two motions for a new case and claim, and a request for submission for a new
13
     case and claim. (ECF Nos. 1, 1-1, 1-2, and 1-3). Plaintiff has not submitted a complaint
14
     or a fully complete application to proceed in forma pauperis.
15
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
16
     complaint with the court.” Fed. R. Civ. P. 3. The Clerk of the Court will send Plaintiff a
17
     complaint form and Plaintiff should follow the instructions on the form. Plaintiff is advised
18
     that for each defendant named in the complaint, Plaintiff must allege facts that would
19
     show that the particular defendant violated a specified United States constitutional right
20
     identified by the Plaintiff. The Court grants Plaintiff until February 12, 2021 to submit a
21
     complaint to this Court.
22
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
23
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
24
     action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
25
     inmate must submit all three of the following documents to the Court:
26
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
27
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
28
            page 3),
     Case 3:20-cv-00693-RCJ-WGC Document 3 Filed 12/14/20 Page 2 of 3



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period.
5           Plaintiff has not submitted an application to proceed in forma pauperis on this
6    Court’s approved form, together with a Financial Certificate and an inmate account
7    statement for the previous six-month period. Accordingly, the Court denies Plaintiff’s
8    application to proceed in forma pauperis (ECF No. 1) without prejudice because the
9    application is incomplete. The Court will grant Plaintiff a one-time extension to file a
10   fully complete application to proceed in forma pauperis containing all three of the required
11   documents. Plaintiff will file a fully complete application to proceed in forma pauperis on
12   or before February 12, 2021. Absent unusual circumstances, the Court will not grant any
13   further extensions of time.
14          If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
15   with all three required documents on or before February 12, 2021, this case will be
16   subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
17   Plaintiff is able to acquire all three of the documents needed to file a fully complete
18   application to proceed in forma pauperis.
19          A dismissal without prejudice means Plaintiff does not give up the right to refile the
20   case with the Court, under a new case number, when Plaintiff has all three documents
21   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
22   may choose not to file an application to proceed in forma pauperis and instead pay the
23   full filing fee of $402 on or before February 12, 2021 to proceed with this case.
24   II.    CONCLUSION
25          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
26   this Court on or before February 12, 2021.
27          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
28   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The



                                                  -2-
     Case 3:20-cv-00693-RCJ-WGC Document 3 Filed 12/14/20 Page 3 of 3



1    Clerk of the Court will also send Plaintiff a copy of his two motions for a new case and
2    claim and the request for submission for a new case and claim. (ECF Nos. 1-1, 1-2, and
3    1-3).
4            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
5    (ECF No. 1) is denied without prejudice to file a new fully complete application to proceed
6    in forma pauperis with all three documents.
7            IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
8    approved form application to proceed in forma pauperis by an inmate, as well as the
9    document entitled information and instructions for filing an in forma pauperis application.
10           IT IS FURTHER ORDERED that on or before February 12, 2021, Plaintiff will
11   either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
12   the $52 administrative fee) or file with the Court:
13           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
14           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
15           signatures on page 3),
16           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
17           official (i.e. page 4 of this Court’s approved form), and
18           (3) a copy of the inmate’s prison or jail trust fund account statement for the
19   previous six-month period.
20           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
21   complete application to proceed in forma pauperis with all three documents or pay the full
22   $402 filing fee for a civil action on or before February 12, 2021, this case will be subject
23   to dismissal without prejudice for Plaintiff to refile the case with the Court, under a new
24   case number, when Plaintiff is able to file a complaint and has all three documents needed
25   to file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
26                   December 14, 2020
             DATED: __________________
27
28                                              UNITED STATES MAGISTRATE JUDGE


                                                  -3-
